Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered. Claims 1-7 are currently under examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2007/0196949, ‘949 hereafter).
Regarding claims 1-2 and 4, ‘949 discloses a method of making a display device comprising steps of forming display panels on a mother substrate (Fig 2B, substrate 110), separating the display panels by a cutting process ([0027]-[0039], Fig 1D, Fig 2D and  Fig 3E),  then the cut individual display panel further undergo additional packaging operation which includes providing a first auxiliary layer (Fig 2B, substrate 160) and a second auxiliary layer being adhesive ( Fig. 2b, frit layer 140, [0057]-[0058]), on each 
Regarding claims  3 and 6, ‘949 teaches all the limitations of claim 1, but ‘949 does not specifically set forth a step of arranging a frame on the cut surface and then filling the space between the frame and the cut surface, and reprocessing a surface of the reinforce member, however, adding a frame to a display panel unit and reprocessing surface of seal of a display unit are common practices in the art in order to render a  complete display set, wherein an adhesive or sealant (reading upon instantly claimed reinforcing member) is generally used to fill the space between the frame and a display panel side surface in order to secure the attachment of the frame to the display unit; therefore, it would have been obvious to one of ordinary skill in the art to add a processing step of arranging a frame and filling adhesive between the frame and the cut surface in order to obtain a complete display set. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest  a process as recited in the 
Claim 7 is allowable if rewritten to overcome 112 rejection as set forth above. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest  a process as recited in the present claim 1, wherein the side-reinforcing member comprises sequentially forming at least one organic layer and at least one inorganic layer on the cut surface. 

Response to Arguments
Applicant's arguments filed on 10/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference does not teach one of the first and second auxiliary layer comprising at least one of polarizing layer, s sensor layer, a ground layer, a reflective layer, a light shielding layer, a thermal conductive layer or an adhesive layer, however, it is examiner’s position that the reference teaches the first auxiliary layer being a substrate layer reading upon ground layer and the second auxiliary layer being frit layer reading upon the adhesive layer.
For the reasons set forth here and of record, the claims 1-4 and 6 stand properly rejected.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.